DETAILED ACTION
This Office action is in response to the filing of this application on 10 September 2020.  Claims 1-20 are pending in the application. Claims 1, 11 and 13 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of 3D NAND memory strings, wherein each of the 3D NAND memory strings comprises: a ring-shaped channel layer comprising a two-dimensional material; and a plurality of ring-shaped dielectric layers surrounding the ring-shaped channel layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabkin et al., US Patent 9721963 B1.
With respect to claim 1, Rabkin discloses a substrate (10, figs. 3k and 10); a vertical insulating layer (62, fig. 3H); a channel layer (60L, fig. 3F) surrounding the vertical insulating layer (62, figs. 3H and 10), wherein the channel layer (60L, fig. 3F) comprises a two-dimensional material (column 14, lines 24-67); a plurality of vertical dielectric layers (50, figs. 3K and 10) surrounding the channel layer (60L, fig. 3F); and an alternating conductor/dielectric stack (46 and 32, fig. 10) in contact with the plurality of vertical dielectric layers (50, fig. 10).
With respect to claim 2, Rabkin discloses wherein the two-dimensional material (column 14, lines 24-67) comprises tungsten disulfide (column 14, lines 24-38).
With respect to claim 3, Rabkin discloses wherein the two-dimensional material (column 14, lines 24-67) comprises molybdenum disulfide (column 14, lines 24-38).
With respect to claim 4, Rabkin discloses wherein the plurality of vertical dielectric layers (50, fig. 3D) comprise a tunneling layer (506, fig. 3D), a charge-trapping layer (504, fig. 3D), and a blocking layer (502, fig. 3D).
With respect to claim 5, Rabkin discloses wherein the tunneling layer (506, fig. 3D) surrounds the channel layer (60L, fig. 3F), the charge-trapping layer (504, fig. 3D) surrounds the tunneling layer (506, fig. 3D), and the blocking layer (502, fig. 3D) surrounds the charge-trapping layer (504, fig. 3D).
With respect to claim 6, Rabkin discloses wherein the tunneling layer (506, fig. 3D) comprise silicon oxide (column 11, lines 50-54).
With respect to claim 7, Rabkin discloses wherein the charge-trapping layer (504, fig. 3D) comprise silicon nitride (column 10, lines 49-53).
With respect to claim 8, Rabkin discloses wherein the blocking layer (502, fig. 3D) comprises silicon oxide (column 10, lines 20-23) or high-k material.
With respect to claim 9, Rabkin discloses wherein the two-dimensional material (column 14, lines 24-67) comprises molybdenum diselenide (column 14, lines 24-38).
With respect to claim 10, Rabkin discloses wherein the channel layer (60L, fig. 3F) comprises a monolayer of atoms (column 14, lines 2-12).

With respect to claim 11, Rabkin discloses forming an alternating dielectric stack (32, fig. 3A) over a substrate (10, fig. 3k); forming a hole (49’, fig. 3A-3D) through the alternating dielectric stack (32, fig. 3A); disposing a plurality of dielectric layers (50, fig. 3D) on sidewalls of the hole (49’, fig. 3A-3D); disposing a channel layer (60L, fig. 3F) in contact with the dielectric layers (50, fig. 3D) (50, fig. 3F), wherein the channel layer (60L, fig. 3F) comprises a two-dimensional material (column 14, lines 24-67); and forming an insulating layer (522, fig. 3H) in physical contact with the channel layer (60L, fig. 3F).
With respect to claim 12, Rabkin discloses wherein the disposing the plurality of dielectric layers (50, fig. 3D) comprises depositing a tunneling layer (506, fig. 3D), a charge-trapping layer (504, fig. 3D), and a blocking layer (502, fig. 3D).

With respect to claim 13, Rabkin discloses a substrate (10, fig. 3k); a plurality of 3D NAND memory strings (column 25, lines 55-66), wherein each of the 3D NAND memory strings (column 25, lines 55-66) comprises: a ring-shaped channel layer (60L, fig. 3F (see Fig. 7B and column 19, lines 1-19, which show that the channel layer 60 and the dielectric layers 50 are ring-shaped)) comprising a two-dimensional material (column 14, lines 24-67); and a plurality of ring-shaped dielectric layers (50, fig. 3D) surrounding the ring-shaped channel layer (60L, fig. 3F); and an alternating conductor/dielectric stack (46 and 32, fig. 10) disposed on the substrate (10, fig. 3k), wherein each conductor/dielectric stack (46 and 32, fig. 10) of the alternating conductor/dielectric stack (46 and 32, fig. 10) contacts a portion of the plurality of 3D NAND memory strings (column 25, lines 55-66).
With respect to claim 14, Rabkin discloses wherein each of the 3D NAND memory strings (column 25, lines 55-66) further comprises an insulating layer (522, fig. 3H) surrounded by the ring-shaped channel layer (60L, fig. 3F).
With respect to claim 15, Rabkin discloses wherein each of the 3D NAND memory strings (column 25, lines 55-66) extend vertically above the substrate (10, fig. 3k) and through the alternating conductor/dielectric stack (46 and 32, fig. 10).
With respect to claim 16, Rabkin discloses further comprising a semiconductor plug (630, fig. 3K) disposed over the ring-shaped channel layer (60L, fig. 3F).
With respect to claim 17, Rabkin discloses wherein the two-dimensional material (column 14, lines 24-67) comprises molybdenum disulfide (column 14, lines 24-38).
With respect to claim 18, Rabkin discloses wherein the plurality of ring-shaped dielectric layers (50, fig. 3D) comprise a tunneling layer (506, fig. 3D), a charge-trapping layer (504, fig. 3D), and a blocking layer (502, fig. 3D).
With respect to claim 19, Rabkin discloses wherein the tunneling layer (506, fig. 3D) surrounds the ring-shaped channel layer (60L, fig. 3F), the charge-trapping layer (504, fig. 3D) surrounds the tunneling layer (506, fig. 3D), and the blocking layer (502, fig. 3D) surrounds the charge-trapping layer (504, fig. 3D).
With respect to claim 20, Rabkin discloses wherein the two-dimensional material (column 14, lines 24-67) comprises a monolayer of atoms (column 14, lines 2-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822